DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Laluet et al (FR 3044972 which is being directly translated by US Publication 20200276792).

a.	As to claims 1, 4, and 6-8, Laluet discloses a laminated vehicle windshield containing internal luminous information, including a first and second glazing, an interlayer and a peripheral exterior and interior masking layer (abs).  The first and second glazing layers are made of glass (paragraph 11) and are curved connected together with a thermoplastic polymer layer (paragraph 13).  A interior masking layer made of opaque material is formed on the glass layer (applicant’s obscuration layer).  The interlayer is formed to have a wedge shape (paragraph 134).  Further the laminated glazing can have both a layer to reflect solar radiation (IR layer) (paragraph 144) and a PET carrier layer (paragraph 137) as part of the glazing.
It should be noted that claim 1 is a product by process claim in that it defines how the laminated glazing was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the curved laminated glazing structure with an obscuration layer on the glass structure, and the reference discloses such a product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laluet et al (FR 3044972 which is being directly translated by US Publication 20200276792) in view of Hori (WO 2017175743 which is being directly translated by US Publication 20190031559).
a.	Laluet anticipates claim 1 for the reasons noted above, however this reference is silent to the ink being an organic or UV curable ink.
b.	Hori discloses the use of an organic ink that is UV curable for use as a masking material (paragraph 49 and 57) on a glass layer.  
c.	It would have been obvious to one of ordinary skill in the art to have modified Laluet and used a UV curable organic ink as the ink to print the masking layer of Laluet as it would be a suitable alternative material, since Hori teaches the use of printing an UV cured organic ink on glass that has been bent.  See MPEP 2144.06.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laluet et al (FR 3044972 which is being directly translated by US Publication 20200276792) in view of Mannheim Astete et al (US Publication 20160243796).
a.	Laluet anticipates claim 1 for the reasons noted above, however this reference is silent two separated masking layers.
b.	Mannheim Astete discloses a vehicle glazing including plastic and glass layers wherein an obstruction area is present (abs).  Further the glazing provides for two obstruction areas, including a first obstruction area (wiper reset obstruction area) and second obstruction area with holes for two cameras (Fig 2).
c.	It would have been obvious to one of ordinary skill in the art to have modified Laluet and formed two masking layers for the vehicle glazing as one of ordinary skill in the art would know that the structure of Mannheim is a suitable structure for vehicle glazing depending upon the type of cars and whether the cars had cameras or other equipment that would require multiple obscuration bands.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785